UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7792



ROBERT WEARING,

                                              Plaintiff - Appellant,

          versus


WILLIAM A.     SHELTON, DR., Physician of In-
stitution;    ANNE CRUTCHFIELD PHILLIPS, LPN,
Institution   Nurse; PATRICIA ANN PEARSON, LPN,
Institution   Nurse,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-01-789-AM)


Submitted:    February 14, 2002         Decided:    February 26, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Wearing, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert   Wearing,   a   Virginia   inmate,   appeals   the   district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2001) for

failure to state a claim upon which relief may be granted.          We have

reviewed the record and the district court’s opinion and find that

this appeal is frivolous.      Accordingly, we dismiss the appeal on

the reasoning of the district court.       Wearing v. Shelton, No. CA-

01-789-AM (E.D. Va. filed Sept. 26, 2001; entered Sept. 27, 2001).

We further deny Wearing’s motion for appointment of counsel on

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                  DISMISSED




                                   2